Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-5 are allowed because none of the prior art references of record teaches a method of forming a fluid level sensor comprising steps of forming a number of fuse circuits along a length of metal traces of a fluid reservoir, wherein forming the fuse circuits comprises, for each of the fuse circuits: forming a fuse along a length of a respective metal trace; and forming a number of parasitic resistive elements in parallel to the fuse, the parasitic resistive elements reducing current flow through the fuse in the presence of the fluid contained within a fluid reservoir in the combination as claimed. 

Claims 6-11 are allowed because none of the prior art references of record teaches a fluid reservoir comprising a number of fuse circuits along a length of a metal traces of a fluid reservoir, wherein each of the fuse circuits comprises a fuse along a length of a respective metal trace; and a number of parasitic resistive elements in parallel to the fuse, the parasitic resistive elements reducing current flow through the fuse in the presence of a fluid contained within the fluid reservoir in the combination as claimed. 

Claims 12-15 are allowed because none of the prior art references of record teaches a fluid cartridge comprising a number of fuse circuits formed along a length of at least one wall of a fluid reservoir such that a respective position of each respective fuse circuit of the number of fuse circuits corresponds to a fluid level of the fluid reservoir, each respective fuse circuit to change state when the fluid level of the fluid reservoir crosses the respective position of the respective fuse circuit; and a fluid ejection die comprising nozzles to eject fluid conveyed from the fluid reservoir, the fluid ejection die further comprising a programmable memory device electrically coupled to the number of fuse circuits, the programmable memory device to permanently change data stored thereon responsive to a change in state of each respective fuse circuit in the combination as claimed. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 7,556,326; US Pat. 6,431,670; US Pat. 7,909,444; US Pat. 10,960,658; US Pub. 2014/0174173) cited in the PTO 892 form show an liquid level sensor  which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forIf you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853